Exhibit 13 Table of Contents Page President’s Letter 1 Market Price and Dividends on Common Stock 2 Five-Year Summary of Selected Financial Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 21 Financial Statements Consolidated Balance Sheets 22 Consolidated Statements of Income 23 Consolidated Statements of Comprehensive Income 24 Consolidated Statements of Shareholders’ Equity 25 Consolidated Statements of Cash Flows 26 Notes to Consolidated Financial Statements 28 Directors and Officers 68 Employee Anniversaries 70 Shareholders, Customers, and Employees: We are pleased to inform you that your Company reported approximately $4.5 million, or $1.30 basic earnings per share, for 2012. This 52% increase from 2011 was achieved despite market conditions that included slow economic growth and a low interest rate environment, both of which had a significant negative effect on net income. The most significant improvements from last year were the $4.2 million decrease in the amount of provision for loan losses and the $804,000 increase in gain on loan sales. Each of these improvements is the result of countless hours given by the Company’s remarkable staff members, whom I am proud to represent in this role. I am pleased that, in part, due to this improved performance, the Board of Directors declared dividends payable to shareholders in November 2012 and March 2013. We continue to believe that a solid, established, and financially strong community bank is essential to the success of our communities; just as strong communities are critical to the success of your Company.Consequently, we take seriously the opportunity we have been given to make a difference in our communities and improve the lives of its residents.This belief, and the desire to serve our neighbors, has led your Company to make many financial contributions that promote health, education, public safety, and economic development. I am also proud of the bank’s numerous team members who take time out of their personal lives to invest their talents and treasures for many worthwhile causes throughout our communities. In 2012, team members dedicated over 4,300 hours while participating in over 130 organizations throughout our communities.These actions are, in many cases, making an impact both locally and around the world, providing great benefit to our youth, our elderly, and others in need.We believe this mutually beneficial partnership creates the best company and the best communities. Your Company experienced numerous successes throughout 2012, but we also experienced a tremendous loss.That loss came in December when we were informed of the passing of one of our own, Robert “Bob” Dillhoff.Bob was a dedicated director of the Company for many years and a faithful friend, father, husband, mentor, and advocate for many people throughout our communities and our state. Although we lost a tremendous individual, his support, guidance, and encouragement will have a lasting positive impact on this Company and each of us who had the privilege to know him.We continue to keep his wife and his family in our thoughts and celebrate the excellence that he brought to each of our lives. As we look forward, our journey will undoubtedly be presented with numerous obstacles and challenges.Regardless of those challenges, we continue to believe that the drivers of our success are, and will continue to be, our strong corporate values of respect for our shareholders, customers, colleagues, and communities. Thank you for your support and the trust you have placed in us. Respectfully, Brian D. Young President & CEO 1 UNITED BANCSHARES, INC. DESCRIPTION OF THE CORPORATION United Bancshares, Inc., an Ohio corporation (the “Corporation”), is a bank holding company registered under the Bank Holding Company Act of 1956, as amended, and is subject to regulation by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”).The Corporation was incorporated and organized in 1985.The executive offices of the Corporation are located at 100 S. High Street, Columbus Grove, Ohio 45830.Following the merger of the Company’s other two bank subsidiaries into The Union Bank Company, Columbus Grove, Ohio (“Bank”) in March 2003, the Company is now a one-bank holding company, as that term is defined by the Federal Reserve Board.Effective February 1, 2007, the Bank formed a wholly-owned subsidiary, UBC Investments, Inc. (“UBC”) to hold and manage its securities portfolio.The operations of UBC are located in Wilmington, Delaware. Effective, December 4, 2009, the Bank formed a wholly-owned subsidiary UBC Property, Inc. to hold and manage certain property that was acquired in lieu of foreclosure.Through its subsidiary, the Bank, the Corporation is engaged in the business of commercial banking and offers a full range of commercial banking services. The Union Bank Company is an Ohio state-chartered bank, which serves Allen, Hancock, Putnam, Sandusky, Van Wert and Wood Counties, with office locations in Bowling Green, Columbus Grove, Delphos, Findlay, Gibsonburg, Kalida, Leipsic, Lima, Ottawa, and Pemberville, Ohio. MARKET PRICE AND DIVIDENDS ON COMMON STOCK United Bancshares, Inc. has traded its common stock on the Nasdaq Markets Exchange under the symbol “UBOH” since March 2001.From January 2000 to March 2001, the Corporation’s common stock was traded on the Nasdaq Over-The-Counter Bulletin Board.Prior to January 2000, there was no established public trading market for United Bancshares, Inc. common stock.As of February 28, 2013, the common stock was held by 1,406 shareholders of record.Below are the trading highs and lows for the periods noted. Year 2012 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Dividends declared by United Bancshares, Inc. on its common stock during the past two years were as follows: First Quarter $
